20-50805-rbk Doc#140 Filed 08/05/21 Entered 08/05/21 10:33:09 Main Document Pg 1 of
                                         4



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                        §       CHAPTER 11
                                                       §
         KRISJENN RANCH, LLC, et al                    §       CASE NO. 20-50805-rbk
                                                       §
                                                       §
                 DEBTOR                                §       (Jointly Administered)

     DEBTORS’ MOTION FOR EXPEDITED CONSIDERATION OF MOTION TO
  APPROVE SALE OF REAL ESTATE ASSET FREE AND CLEAR OF ALL INTERESTS
                     PURSUANT TO 11 U.S.C. § 363(b)


  ******************************************************************************
  MOVANT HAS REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION AND
  HAS REQUESTED THAT A HEARING BE HELD ON THIS MOTION AT THE
  COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
  MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
  HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS. REPRESENTED
  PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.
  ******************************************************************************
  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC, KrisJenn Ranch LLC, Series Uvalde Ranch, and KrisJenn Ranch,

  LLC, Series Pipeline Row (collectively, the “Debtors”), the Debtors and Debtors-in-Possession in

  the above captioned case, hereby file this Request for Expedited Consideration of Debtors’ Motion

  to Approve Sale of Real Estate Asset Free and Clear of All Interests Pursuant to 11 U.S.C. § 363(b)

  and (f) (the “Motion”) and in support thereof respectfully shows the Court as follows:


                                 I.      FACTUAL BACKGROUND

         1.      On April 27, 2020 (the “Petition Date”), Debtors filed a joint voluntary petition for

  relief under Chapter 11 of Title 11 of the United States Code. The cases were severed by the Court;

  however, the Debtors’ respective cases continue to be jointly administered. The Debtors continue

  to manage their financial affairs as a debtors-in-possession pursuant to §§ 1107 and 1108 of the


                                                   1
20-50805-rbk Doc#140 Filed 08/05/21 Entered 08/05/21 10:33:09 Main Document Pg 2 of
                                         4



  Bankruptcy Code. No creditors’ committee has yet been appointed in this case by the United

  States Trustee. No trustee or examiner has been requested or appointed.

         2.      Recently, Debtor, Krisjenn Ranch, LLC Series Uvalde Ranch obtained an offer for

  purchase of its 980.00 acre Ranch (the “Ranch”). The contract is a hard contract and the buyer

  desires to close immediately.

                                    II.       RELIEF REQUESTED

     3. Debtors request expedited consideration of their

              a. Motion to Approve Sale of Real Estate Asset Free and Clear of All Interests

                 Pursuant to 11 U.S.C. § 363(b) and (f) (the “Underlying Motion”).

                                                 PRAYER

         WHEREFORE, premises considered, Debtors respectfully request that the Court grant this

  request and set the Underlying Motion for an expedited hearing.

  Dated: August 5, 2021


                                          Respectfully submitted,
                                  SMEBERG LAW FIRM, PLLC
                                  By: /s/ Ronald J. Smeberg                             .
                                      RONALD J. SMEBERG
                                      State Bar No. 24033967
                                      SMEBERG LAW FIRM, PLLC
                                      4 Imperial Oaks
                                      San Antonio, TX 78248
                                      210-695-6684 (Tel)
                                      210-598-7357 (Fax)
                                      ron@smeberg.com
                                      ATTORNEY FOR DEBTORS




                                                    2
20-50805-rbk Doc#140 Filed 08/05/21 Entered 08/05/21 10:33:09 Main Document Pg 3 of
                                         4




                              CERTIFICATE OF CONFERENCE

         I hereby certify that on the 5th day of August 2021, I conferenced with secured lender

  McLeod Oil via its counsel and it is unopposed to this motion.


                                 CERTIFICATE OF SERVICE
          I hereby certify that on August 5, 2021, true and correct copies of the foregoing motion
  will be forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage
  prepaid, on, all parties listed on the attached Service List.

                                       /s/ Ronald J. Smeberg
                                       RONALD J. SMEBERG

                                         SERVICE LIST

  DEBTOR                            300 E. 8th St. STOP 5026
  KrissJenn Ranch, LLC              AUS                                Shelby County, Tax
  410 Spyglass Rd                   Austin, TX 78701                   Collector
  Mc Queeney, TX 78123-                                                200 St. Augustine St.
  3418                              Texas Comptroller of               Center, Texas 75935
                                    Public Account
  GOVERNMENT                        Attn: Bankruptcy                   Tenaha ISD Tax Assessor-
  ENTITIES                          P.O. Box 149359                    Collector
                                    Austin, TX 78714-9359              138 College St
  Office of the UST                                                    Tenaha, TX 75974-5612
  615 E Houston, Room 533           Angelina County Tax
  PO Box 1539                       Assessor                           Uvalde Tax Assessor
  San Antonio, TX 78295-            606 E Lufkin Ave,                  Courthouse Plaza, Box 8
  1539                              Lufkin, Texas 75901                Uvalde, Texas 78801

  U.S. Attorney                     Nacogdoches County Tax             NOTICE PARTIES
  Attn: Bkcy Division               Assessor Collector
  601 NW Loop 410, Suite            101 West Main Street               METTAUER LAW FIRM
  600                               Nacogdoches, Texas                 c/o April Prince
  San Antonio, Texas 78216          75961                              403 Nacogdoches St Ste 1
                                                                       Center, TX 75935-3810
  Internal Revenue Services         Rusk County
  Special Procedures Branch         202 N Main St,                     Albert, Neely & Kuhlmann
                                    Henderson, Texas 75652             1600 Oil & Gas Building

                                                 3
20-50805-rbk Doc#140 Filed 08/05/21 Entered 08/05/21 10:33:09 Main Document Pg 4 of
                                         4



  309 W 7th St                                            2521 E Main St
  Fort Worth, TX 76102-       Bigfoot Energy Services     Uvalde, TX 78801-4940
  6900                        312 W Sabine St
                              Carthage, TX 75633-2519     Longbranch Energy
  Laura L. Worsham                                        c/o DUKE BANISTER
  JONES, ALLEN &              C&W Fuels, Inc.             RICHMOND
  FUQUAY, LLP                 Po Box 40                   Po Box 175
  8828 Greenville Ave.        Hondo, TX 78861-0040        Fulshear, TX 77441-0175
  Dallas, Texas 75243
                              Davis, Cedillo & Mendoza    DMA Properties, Inc.
  Craig Crockett              755 E Mulberry Ave Ste      896 Walnut Street at US
  CRAIG M. CROCKETT, PC       500                         123 BYP
  5201 Camp Bowie Blvd.       San Antonio, TX 78212-      Seneca, SC 29678
  #200                        3135
  Fort Worth, Texas 76107
                              Granstaff Gaedke &
  Christopher S. Johns        Edgmon
  JOHNS &COUNSEL              5535 Fredericksburg Rd
  PLLC                        Ste 110
  14101 Highway 290 West,     San Antonio, TX 78229-
  ste 400A                    3553
  Austin, Texas 78737
                              Hopper's Soft Water
  Timothy Cleveland           Service
  CLEVELAND|TERRAZA           120 W Frio St
  S PLLC                      Uvalde, TX 78801-3602
  4611 Bee Cave Road, ste
  306B                        Larry Wright
  Austin, Texas 78746         410 Spyglass Rd
                              Mc Queeney, TX 78123-
  Andrew R. Seger             3418
  KEY TERRELL &
  SEGER                       Medina Electric
  4825 50th Street, ste A     2308 18th St.
  Lubbock, Texas 79414        Po Box 370
                              Hondo, TX 78861-0370
  SECURED
  CREIDITORS                  Medina's Pest Control
                              1490 S Homestead Rd
  McLeod Oil, LLC             Uvalde, TX 78801-7625
  c/o John W. McLeod, Jr.
  700 N Wildwood Dr           Texas Farm Store
  Irving, TX 75061-8832       236 E Nopal St
                              Uvalde, TX 78801-5317
  UNSECURED
  CREIDITORS                  Uvalco Supply


                                         4
